Exhibit 10.18(h)

LOGO [g152320g05y66.jpg]

May 21, 2010

Fujitsu Semiconductor Limited

Nomura Shin-Yokohama Building

2-10-23 Shinyokohama, Kohoku-ku, Yokohama

Kanagawa 222-0033, Japan

 

Subject:

   Guaranty in favor of Fujitsu Semiconductor Limited in connection with the
Amended and Restated Foundry Agreement to be assigned from Spansion Japan
Limited to Spansion Nihon Limited as of the Effective Date (as defined below)

Reference:

   Amended and Restated Foundry Agreement, dated September 28, 2006

To Whom It May Concern:

Spansion Japan Limited (“Spansion Japan”) and Spansion Inc. (“Spansion”)
recently announced a settlement pursuant to which Spansion LLC (“Spansion LLC”)
will acquire Spansion Japan’s distribution business (the “Business Transfer”)
and Spansion Japan and Spansion LLC will enter into a new foundry services
agreement. This settlement will help enable Spansion Japan to re-organize as a
stand-alone entity. To continue to sell products and to provide services and
support to Spansion’s Japanese customers, Spansion LLC has created a new
Japanese subsidiary, Spansion Nihon Limited (“Nihon”).

As you know:

(1) Spansion Japan is currently doing business with Fujitsu Semiconductor
Limited, formerly named Fujitsu Microelectronics Limited (“FSL”) under the
Amended and Restated Foundry Agreement, dated September 28, 2006, and as
amended, supplemented or otherwise modified, between Spansion Japan and FSL (as
successor in interest to Fujitsu Limited) (the “Foundry Agreement”),

(2) Spansion, Spansion Technology LLC, and Spansion LLC (collectively, the
“Spansion Entities”) wish that Spansion Japan assign to Nihon, and Nihon wishes
to assume, all rights and obligations of Spansion Japan under the Foundry
Agreement (the “Assignment and Assumption”), such Assignment and Assumption to
be effective as of the date of the closing of the Business Transfer pursuant to
the asset purchase agreement between Nihon and Spansion Japan (“Effective
Date”), provided that Spansion LLC shall notify FSL by written certification
that such closing has duly taken place on such date), and

(3) the Spansion Entities have requested that FSL (i) consent to such assignment
and assumption by executing and delivering the letter agreement dated as of the
same date herewith effecting the Assignment and Assumption (the “Assignment and
Consent”) and (ii) agree to extend the term of the Foundry Agreement and to
amend certain terms thereof effective immediately upon the Assignment and
Assumption, and FSL has agreed to each of the foregoing on, and subject to, the
terms and conditions set forth herein and in the Assignment and Consent.

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereby agree as follows:

1. Amendments to Foundry Agreement. From and after the Effective Date, and
taking effect immediately after the occurrence of the Assignment and Assumption
without any further action by either Nihon or FSL, Nihon and FSL agree that the
Foundry Agreement shall be amended as follows:

(i) the Term of the Foundry Agreement shall be extended to December 31, 2011,
and

(ii) notwithstanding anything to the contrary set forth in Sections 2.6.1
through 2.6.6 of the Foundry Agreement, Exhibit K of Amendment No. 3 to the
Foundry Agreement is hereby deleted in its entirety and shall be restated as set
forth in Exhibit K attached hereto. Except as otherwise expressly provided in
Exhibit K, the Subsequent Period Remedies for each Quarter of 2010 and each
Quarter of 2011 shall remain as set forth in Sections 2.2. and 2.3 and Exhibit J
of the Foundry Agreement.

Capitalized terms used in this section 1, but not defined herein, shall have the
meanings set forth in the Foundry Agreement.

2. Guaranty. As an inducement to FSL consenting to the Assignment and Assumption
and the amendments set forth in section 1 above, from and after the Effective
Date, and taking effect immediately after the occurrence of the Assignment and
Assumption without any further action on the part of any person or entity, each
of the Spansion Entities irrevocably and unconditionally guarantee, on a joint
and several basis, with Nihon each of Nihon’s obligations under the Foundry
Agreement.

3. Condition Precedent. Without limitation to any provision contained herein,
the effectiveness of this letter is subject to the approval of the Tokyo
District Court with respect to the Business Transfer, and the assignments and
assumptions and other agreements by and among the parties contemplated in
connection with such Business Transfer, as applicable.

4. Representations and Warranties. Each of the Spansion Entities represents and
warrants to FSL that (i) it has all requisite power and authority to enter into
this letter agreement and to perform its obligations hereunder, (ii) its
execution, delivery and performance of this letter agreement will not violate
any law or order applicable to it, its organizational documents or any material
agreement to which it is a party, and does not require the consent or approval
of any court, governmental authority or other third party (other than those that
have already been obtained) and (iii) this letter agreement constitutes legal,
valid and binding obligation of such Spansion Entity, enforceable against such
Spansion Entity in accordance with its terms.

5. Miscellaneous.

 

  •  

All notices under this letter agreement from (i) any of the Spansion Entities to
FSL shall be sent to Toshikimi Hanaoka at toshikimi.hanaoka@jp.fujitsu.com; and
(ii) FSL to Spansion, which shall constitute notice for each of the Spansion
Entities, shall be sent to Pierre Claverie at pierre.claverie@spansion.com.

 

  •  

This letter agreement (and the Assignment and Consent) constitutes the entire
agreement between the parties, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, among the parties, relating to the subject matter hereof.

 

  •  

Each party hereto agrees to do such acts and things as another party may
reasonably request for the purpose of carrying out the intent of this letter
agreement.

 

  •  

If any provision of this letter agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions or other parts of this
letter agreement will remain in full force and effect.

 

2



--------------------------------------------------------------------------------

  •  

This letter agreement will be binding upon and inure to the benefit of each of
the parties and their respective successors and assigns.

 

  •  

This letter agreement will be governed by and construed, and the rights and
obligations of the parties hereto will be determined, in accordance with the
laws of Japan, without giving effect to principles of conflicts of laws.

 

  •  

This letter agreement may be executed in any number of counterparts, each of
which will be deemed to be an original, and all of such counterparts will
constitute one agreement. To facilitate execution of this letter agreement, the
parties may deliver counterparts of the executed signature pages by facsimile or
by digitally scanned signature delivered electronically, and the delivery
thereof shall be considered to be the delivery of an original.

If you agree to these terms, please have an authorized representative of your
company sign below, then scan the signed letter and return it to Spansion via
electronic delivery to james.ashby@spansion.com.

If you have any questions about this assignment or about Spansion’s, Spansion
Japan’s, Spansion LLC’s, and/or Nihon’s plans in general, please do not hesitate
to contact Jim Ashby. Thank you in advance for your assistance.

Sincerely,

 

Spansion Nihon Limited     Spansion LLC By:   /s/ Shinji Suzuki     By:   /s/
John Kispert Name:   Shinji Suzuki     Name:   John Kispert Title:   President  
  Title:   President and CEO Spansion, Inc.     Spansion Technology LLC By:  
/s/ John Kispert     By:   /s/ John Kispert Name:   John Kispert     Name:  
John Kispert Title:   President and CEO     Title:   President and CEO

 

Agreed To And Accepted: FUJITSU SEMICONDUCTOR LIMITED By:   /s/ Kagemusa
Magaribuchi Name:   Kagemusa Magaribuchi Title:   Corporate Vice President Date:
  May 24, 2010

 

3



--------------------------------------------------------------------------------

EXHIBIT K

Subsequent Period Commitment for each of the Quarters of 2010 and each of the
Quarters of 2011

 

1Q2010

   2Q2010      3Q2010      4Q2010      1Q2011      2Q2011      3Q2011     
4Q2011   27,000      15,000         15,000         15,000         9,000        
9,000         9,000         9,000   

Subsequent Period Price

Wafer Price for each Quarter of 2010 shall be 47,000 Japanese Yen. Wafer Price
for the first and second Quarters of 2011 shall be 57,000 Japanese Yen, and for
the third and fourth Quarters of 2011 shall be 58,500 Japanese Yen.

 

4